 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Francisco Javier Aldrete, II,                      No. CV-17-01769-PHX-DGC (CDB)
10                  Plaintiff,                          ORDER
11   v.
12   Maricopa County Sheriff's Office, et al.,
13                  Defendants.
14
15
16          Plaintiff Francisco Aldrete, who was then-confined in a Maricopa County Jail, filed

17   this action on June 7, 2017.1 (Doc. 1.) Aldrete’s claims arose on June 11, 2015, when he
18   was in Maricopa County Sheriff’s Office custody and was appearing in Maricopa County

19   Superior Mental Health Court. (Doc. 1 at 4.) Plaintiff alleges that after exiting the

20   courtroom, the escorting officer became verbally and physically aggressive, and then
21   members of a Special Response Team, who were escorting a different detainee, joined in
22   and physically assaulted Plaintiff. (Id.) Plaintiff states that he was shackled and restrained

23   and did not threaten anyone’s safety. He was slammed to the floor, and Defendant jumped

24   on his back and kneed him in the neck, causing a laceration and other injuries. (Id. at 4–6.)

25          In September 2018, Defendant filed a Motion for Summary Judgment. (Doc. 40.)

26   The Court issued an Order with the Notice required under Rand v. Rowland, 154 F.3d 952,
27   962 (9th Cir. 1998) (en banc), which informed Plaintiff of his obligation to respond to the
28          1
              Plaintiff was later confined in the Arizona State Prison Complex-Yuma in San
     Luis, Arizona.
 1   Motion and the requirements under Federal Rule of Civil Procedure 56. (Doc. 43.)
 2   Plaintiff sought a stay of all deadlines until November or December 2019, when he
 3   expected to be released from custody. The Court denied the stay, but Plaintiff did not
 4   respond to the motion.      On March 5, 2019, the Court denied Defendant’s motion.
 5   (Doc. 48.)
 6          Plaintiff has not filed anything in this matter since May 2019. (Doc. 65.) Further,
 7   it appears from the Arizona Department of Corrections website that Plaintiff was released
 8   from custody on October 31, 2019.2 Thus, Plaintiff appears to have abandoned his claim
 9   against Defendant in this action.
10          Rule 3.4 of the Local Rules of Civil Procedure requires an incarcerated litigant to
11   comply with the instructions attached to the court-approved form. Those instructions state:
12   “You must immediately notify the clerk . . . in writing of any change in your mailing
13   address. Failure to notify the court of any change in your mailing address may result in the
14   dismissal of your case.” (Instructions for a Prisoner Filing a Civil Rights Complaint at 2.)
15          Plaintiff has a general duty to prosecute his case. Fidelity Philadelphia Trust Co. v.
16   Pioche Mines Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978). It is the duty of a
17   Plaintiff who has filed a pro se action to keep the Court apprised of his current address and
18   to comply with the Court’s orders in a timely fashion. This Court does not have an
19   affirmative obligation to locate Plaintiff. “A party, not the district court, bears the burden
20   of keeping the court apprised of any changes in [her] mailing address.” Carey v. King, 856
21   F.2d 1439, 1441 (9th Cir. 1988). Plaintiff’s failure to keep the Court informed of his new
22   address constitutes a failure to prosecute.
23          Rule 41(b) of the Federal Rules of Civil Procedure provides that “[f]or failure of the
24   Plaintiff to prosecute or to comply with these rules or any order of court, a defendant may
25   move for dismissal of an action.” In Link v. Wabash Railroad Co., 370 U.S. 626, 629-31
26   (1962), the Supreme Court recognized that a federal district court has the inherent power
27   to dismiss a case sua sponte for failure to prosecute, even though the language of Rule 41(b)
28          2
              See https://corrections.az.gov/public-resources/inmate-datasearch (search by
     inmate number for “167479”) (last visited Dec. 6, 2019).

                                                   -2-
 1   appears to require a motion from a party. Moreover, in appropriate circumstances the Court
 2   may dismiss a complaint or petition for failure to prosecute even without notice or hearing.
 3   Id. at 633.
 4          In determining whether Plaintiff’s failure to prosecute warrants dismissal, the Court
 5   must weigh the following five factors: “(1) the public’s interest in expeditious resolution
 6   of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 7   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 8   availability of less drastic sanctions.” Carey, 856 F.2d at 1440 (quoting Henderson v.
 9   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). “The first two of these factors favor the
10   imposition of sanctions in most cases, while the fourth factor cuts against a default or
11   dismissal sanction. Thus the key factors are prejudice and availability of lesser sanctions.”
12   Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990).
13          Here, the first, second, and third factors favor dismissal. Plaintiff’s failure to
14   participate in this case and to keep the Court informed of his address prevents the case from
15   proceeding. The fourth factor, as always, weighs against dismissal. The fifth factor
16   requires the Court to consider whether a less drastic alternative is available. Without
17   Plaintiff’s current address, however, certain alternatives are bound to be futile. Here, as in
18   Carey, “[a]n order to show cause why dismissal is not warranted . . . would only find itself
19   taking a round trip tour through the United States mail.” 856 F.2d at 1441.
20          The Court finds that only one less drastic sanction is realistically available.
21   Rule 41(b) provides that a dismissal for failure to prosecute operates as an adjudication on
22   the merits “[u]nless the court in its order for dismissal otherwise specifies.” The Court
23   finds that a dismissal with prejudice would be unnecessarily harsh. The Complaint and
24   this action will therefore be dismissed without prejudice pursuant to Rule 41(b).
25
26
27
28


                                                 -3-
 1          IT IS ORDERED that Plaintiff’s Complaint (Doc. 1) and this action are dismissed
 2   without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure
 3   to prosecute. The Clerk of Court must enter judgment accordingly.
 4          Dated this 10th day of December, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
